DETAILED ACTION
This action is response to application number 16/485,508, arguments and remarks, dated on 05/06/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 43-59 allowed.
Claims 1-42 cancelled. 
Allowable Subject Matter
Claims 43-59 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of arguments and remarks, dated on 05/06/2021, the puncturing data of the claims is interpreted according to the argument and remarks instead of burst interference corrupting the signal, the puncturing data of the claims according to the argument and remarks is equivalent to as replacing the transmitted symbols by other symbols intended for another or the same UE, such as replacing the intended EMBB data symbols for transmission to UE with the URLLC or SRS where the UE is unaware of the data puncturing but the network node is aware of the data puncturing and is aware of the characteristics of the punctured data and puncturing data in order to select redundancy version (RV) for a retransmission of the data according to the characteristics of the punctured data and puncturing data. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders 
Thus, claims 43-59 are found to be novel and unobvious over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                         5/25/2021